                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

GLEN DUNN,                                     )
     Plaintiff,                                )
                                               )
               v.                              )      CAUSE NO.: 2:17-CV-324-JEM
                                               )
PALMIRA GOLF & COUNTRY CLUB,                   )
INC., and PALMIRA, LLC,                        )
       Defendants.                             )

                                     OPINION AND ORDER

        This matter is before the Court on a Motion to Disqualify Plaintiff’s Attorney [DE 22], filed

by Defendants on April 26, 2018. Plaintiff filed a response on May 18, 2018, and on June 1, 2018,

Defendants filed a reply.

I.      Background

        Plaintiff’s Complaint seeks compensation for injuries he suffered on a golf course owned and

operated by Defendants. There were two witnesses to the accident that caused the injuries, one of

them the attorney who is now serving as counsel for Plaintiff. Defendants argue that he should be

disqualified from continued representation of Plaintiff because of his role as an occurrence witness

in the case.

        The parties have consented to have this case assigned to a United States Magistrate Judge

to conduct all further proceedings and to order the entry of a final judgment in this case. Therefore,

this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c).

II.     Analysis

        The Court of Appeals for the Seventh Circuit has cautioned that disqualification is a

prophylactic device employed to protect the attorney-client relationship and is a “drastic measure

which courts should hesitate to impose except when absolutely necessary.” Cromley v. Bd. of Ed.
of Lockport Twp. High Sch. Dist. 205, 17 F.3d 1059, 1066 (7th Cir. 1994) (quoting Freeman v. Chi.

Musical Instrument Co., 689 F.2d 715, 721 (7th Cir. 1982)); see also Owen v. Wangerin, 985 F.2d

312, 317 (7th Cir. 1993). Motions to disqualify “should be viewed with extreme caution for they can

be misused as techniques of harassment.” Freeman, 689 F.2d at 722. However, “the Seventh Circuit

has instructed courts to resolve doubts in favor of disqualification.” Exterior Sys., Inc. v. Noble

Composites, Inc., 175 F. Supp. 2d 1112, 1115 (N.D. Ind. 2001) (citing United States v. Goot, 894

F.2d 231, 235 (7th Cir. 1990)). A district court possesses “broad discretion” in determining whether

disqualification is required in a particular case. Cardenas v. Benter Farms, No. IP 98-1067-C T/G,

2001 WL 292576, at *1 (S.D. Ind. Feb. 7, 2001) (quoting Whiting Corp. v. White Mach. Corp., 567

F.2d 713, 715 (7th Cir. 1977)). The party seeking disqualification bears the burden of showing facts

requiring disqualification. Id.

       The Local Rules of this Court provide that the Rules of Professional Conduct as adopted by

the Indiana Supreme Court, along with the Standards for Professional Conduct adopted by the

Seventh Circuit, provide the standard of conduct for those practicing in this court. See N.D. Ind.

Local Rule 83-5(e). Defendants move to disqualify Attorney Brown pursuant to Indiana Rule of

Professional Conduct 3.71(a), which provides:

               A lawyer shall not act as advocate at a trial in which the lawyer is
               likely to be a necessary witness unless:
                       (1) the testimony relates to an uncontested issue;
                       (2) the testimony relates to the nature and value of legal
                       services rendered in the case; or
                       (3) disqualification of the lawyer would work
                       substantial hardship on the client.

Ind. R. Prof. Cond. 3.7(a). “In determining whether to disqualify counsel, a court is directed by Rule

3.7 to conduct a balancing between the interests of the client and those interests of the opposing


                                                  2
party.” Hutchinson v. Spanierman, 190 F.3d 815, 828 (7th Cir. 1999) (discussing the commentary

to Indiana Rule of Professional Conduct 3.7). Especially if it occurs later in the case, disqualification

can have “‘immediate, severe, and often irreparable ... consequences’ for the party and disqualified

attorney [because] [d]isqualifying a lawyer immediately deprives the losing party from the

‘representation of his choice’ and disrupts the litigation.” Watkins v. Trans Union, LLC, 869 F.3d

514, 519 (7th Cir. 2017) (quoting Freeman, 689 F.2d at 719). The primary consideration of Rule 3.7

is whether the lawyer is a “necessary witness.” Knowledge A-Z, Inc. v. Sentry Ins., 857 N.E.2d 411,

418 (Ind. Ct. App. 2007). When the attorney’s testimony is “relevant, material, and unobtainable

elsewhere,” the rule’s necessity requirement is met. Borom v. Town of Merrillville, No. 2:07 CV 98,

2007 WL 1797639, at *2 (N.D. Ind. June 19, 2007) (quoting Stewart v. Bank of Am. N.A., 203

F.R.D. 585, 586 (M.D. Ga. 2001); citing Carta ex. rel. Estate of Carta v. Lumbermens Mut. Cas.

Co., 419 F. Supp. 2d 23, 29 (D. Mass. 2006); Macheca Transp. Co. v. Philadelphia Indem. Ins. Co.,

463 F.3d 827, 833 (8th Cir. 2006). The Court must weigh the client’s interest in continued

representation against the risk of prejudice to the opposing party. Hutchinson, 190 F.3d at 828.

        The parties agree that Attorney Brown is one of only two occurrence witnesses to the

incident which forms the basis for the complaint. Plaintiff allegedly slipped while descending

wooden steps at the golf course. There were two other people there, Attorney Brown and one other

person playing golf with them. Plaintiff argues that because there was one other person present when

he was injured, Attorney Brown is not a necessary witness. Plaintiff also argues that Defendants

cannot meet their burden of showing that Attorney Brown’s testimony is relevant and cannot be

obtained elsewhere because Defendants do not know what Attorney Brown’s testimony would be.

Although Defendants requested a deposition of Attorney Brown, it has not been held. Defendants


                                                   3
argue that a determination of the relevance of Attorney Brown’s testimony can be made without

knowing exactly what his testimony will be. They argue that Attorney Brown’s testimony is

necessary since there were only two people present when Plaintiff allegedly fell, so his perspective

on the incident was unique. This is not a situation where there were a number of witnesses to the

occurrence which is alleged to give rise to liability, with multiple people who could give testimony

about what happened from different vantage points: in this case, there were only two other people

present who saw what happened, from different perspectives. Plaintiff does not argue that Attorney

Brown’s testimony would not be relevant, or that it would be completely cumulative of the other

witness; he simply argues that Defendants cannot meet their burden of showing his testimony is

necessary since they do not yet know what it would be - since the attorney has not sat for a personal

deposition in his client’s case. “However, the likelihood that an attorney is a necessary witness does

not require certain proof that the attorney will be a witness.” Borom, 2007 WL 1797639, at *2.

        It is apparent that Attorney Brown is a necessary witness, giving testimony related to the

very contested issue that is at the center of the case from a unique perspective. As the Seventh

Circuit has pointed out, “[t]he comment accompanying Rule 3.7 cautions that, when an attorney fails

to comply with this Rule, ‘[i]t may not be clear whether a statement by an advocate-witness should

be taken as proof or as an analysis of the proof.’” Cerros v. Steel Techs., Inc., 398 F.3d 944, 955 (7th

Cir. 2005). That concern is particularly relevant here, where the attorney was an eyewitness of the

event and has his own memories of how the event occurred, opinions that are likely to intrude upon

his advocacy. Furthermore, Plaintiff does not argue that the disqualification of Attorney Brown

would work substantial hardship on the client, and the exceptions to disqualification do not apply

in this case.


                                                   4
       Defendants argue that Attorney Brown should be disqualified not only from acting at trial

but also from representing Plaintiff in pretrial proceedings. At this point in the proceedings, Attorney

Brown has obviously been participating in discovery, including depositions. Some courts addressing

similar situations have concluded that complete disqualification from the time of the motion is

appropriate, see, e.g., Freeman v. Vicchiarelli, 827 F. Supp. 300, 304 (D.N.J. 1993) (“If the

attorney-witness rule operated only at the trial stage of litigation as Plaintiff suggests, the policies

inherent in RPC 3.7 would be defeated. . . . Early application of the attorney-witness rule is

necessary for the smooth operation of adversarial adjudication.”); while others have concluded that

counsel disqualified under Rule 3.7 “are not precluded from doing legal research, formulating

discovery, preparing pleadings, writing briefs, and lending their antitrust (or other) expertise to the

preparations for trial of this case; [but] [t]aking depositions and arguing pre-trial motions in court

are another matter” because “[w]here the questioner personally knows many details and facts about

a case, . . . there is the danger that deposition questions will become testimony.” Mass. Sch. of Law

at Andover, Inc. v. Am. Bar Ass’n, 872 F. Supp. 1346, 1380-81 (E.D. Pa. 1994).

       In this case, it is obviously inappropriate for Attorney Brown to serve as the attorney at his

own deposition, which should proceed as soon as reasonably feasible, and his personal knowledge

of the events at the core of this case disqualify him from taking any additional depositions or arguing

any motions in Court. The Court will set this matter for a status hearing on discovery and attorney

representation by separate order.



III.   Conclusion




                                                   5
        For the foregoing reasons, the Court hereby GRANTS the Motion to Disqualify Plaintiff’s

Attorney [DE 22]. The Court ORDERS that Attorney Jeffrey Grant Brown is disqualified from

representing Plaintiff at trial or at any future depositions, and will set this matter for a status hearing

by separate order to determine whether he needs to withdraw entirely from the case at this time and

how discovery should proceed.

        SO ORDERED this 9th day of October, 2018.

                                                 s/ John E. Martin
                                                 MAGISTRATE JUDGE JOHN E. MARTIN
                                                 UNITED STATES DISTRICT COURT
cc:     All counsel of record




                                                    6
